Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caroline Do (Reg. No.: 47,529) on 03/04/22.

The application has been amended as follows: 


	a sensor;
	an image processing circuit capable of applying development processing to RAW data obtained by the sensor; and
	one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
	wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and the development mode being a mode in which the apparatus applies the development processing to a plurality of the RAW data recorded into the storage device during when the apparatus operated in the non-development mode,
	wherein the control unit causes the apparatus to operate in the non-development mode or the development mode in accordance with which operation mode is set to the apparatus,
	wherein the one or more processors further function as a rating unit that applies rating processing to RAW data recorded into the storage device during when the apparatus operated in the non-development mode, and
	wherein the control unit controls the apparatus so that a result of the rating processing is stored in the storage device in association with the RAW data to which the rating processing is applied.


	

7. (Currently Amended) An apparatus comprising:
	a sensor;
	an image processing circuit capable of applying development processing to RAW data obtained by the sensor; and
	one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
	wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and the development mode being a mode in which the apparatus applies the development processing to a plurality of the RAW data recorded into the storage device during when the apparatus operated in the non-development mode,
wherein the control unit causes the apparatus to operate in the non-development mode or the development mode in accordance with which operation mode is set to the apparatus
	wherein the one or more processors further function as a rating unit that applies rating processing to RAW data recorded in the storage device, and
	wherein the control unit controls the apparatus so that a result of the rating processing is stored in the storage device in association with the RAW data to which the rating processing is applied.

8. (Currently Amended) The apparatus according to claim 1 
	wherein the rating processing is based on at least one of a result of detecting a feature region, a pixel value in a predetermined region or a result of performing a calculation on the pixel value, a feature amount obtained through machine learning, and the presence, absence, or degree of blown-out highlights, blocked-up shadows, camera shake, and eyes being closed.

9. (Currently Amended) An apparatus comprising:
	a sensor;
	an image processing circuit capable of applying development processing to RAW data obtained by the sensor; and
	one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and the development mode being a mode in which the apparatus applies the development processing to a plurality of the RAW data recorded into the storage device during when the apparatus operated in the non-development mode,
	wherein the control unit causes the apparatus to operate in the non-development mode or the development mode in accordance with which operation mode is set to the apparatus
	wherein the one or more processors further function as a rating unit that applies rating processing to RAW data recorded in the storage device, and
	wherein the image processing circuit selects the RAW data to which the development processing is applied in the development mode based on a result of the rating processing.

12. (Currently Amended) An apparatus comprising:
	a sensor;
	an image processing circuit capable of applying development processing to RAW data obtained by the sensor; and
	one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and the development mode being a mode in which the apparatus applies the development processing to a plurality of the RAW data recorded into the storage device during when the apparatus operated in the non-development mode,
	wherein the control unit causes the apparatus to operate in the non-development mode or the development mode in accordance with which operation mode is set to the apparatus,
	wherein the one or more processors further function as a rating unit that applies rating processing to RAW data recorded in the storage device,
	wherein the image processing circuit continues execution of operations in the development mode when a power switch is turned off while the apparatus is operating in the development mode,
	wherein a condition of the result of the rating processing used to select the RAW data to which the development processing is to be applied differs between before and after the power switch is turned off.

16. (Currently Amended) An apparatus comprising:
	a sensor;
	an image processing circuit capable of applying development processing to RAW data obtained by the sensor; and
one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
	wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and the development mode being a mode in which the apparatus applies the development processing to a plurality of the RAW data recorded into the storage device during when the apparatus operated in the non-development mode,
	wherein the control unit causes the apparatus to operate in the non-development mode or the development mode in accordance with which operation mode is set to the apparatusand
	wherein the control unit controls power supply so that power is not supplied to a display device used for a live view display in the apparatus while the apparatus is operating in the development mode.

18. (Currently Amended) A method for an apparatus, the apparatus including a sensor and an image processing circuit capable of applying development processing to RAW data obtained by the sensor, the method comprising:
	causing, in accordance with which operation mode is set to the apparatus, the apparatus to operate either in:
	a non-development mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, or
;
	applying rating processing to RAW data recorded into the storage device during when the apparatus operated in the non-development mode; and
	controlling the apparatus so that a result of the rating processing is stored in the storage device in association with the RAW data to which the rating processing is applied.

19. (Currently Amended) A non-transitory computer-readable medium storing a program for causing a computer of an apparatus to execute a method for an apparatus, the apparatus including a sensor and an image processing circuit capable of applying development processing to RAW data obtained by the sensor, the method comprising:
	causing, in accordance with which operation mode is set to the apparatus, the apparatus to operate either in:
	a non-development mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, or
	a development mode in which the apparatus applies the development processing to a plurality of the RAW data recorded into the storage device during when the apparatus operated in the non-development mode;
	applying rating processing to RAW data recorded into the storage device during when the apparatus operated in the non-development mode; and
controlling the apparatus so that a result of the rating processing is stored in the storage device in association with the RAW data to which the rating processing is applied.

4.) Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An apparatus comprising:
	one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
	wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and
	wherein the one or more processors further function as a rating unit that applies rating processing to RAW data recorded into the storage device during when the apparatus operated in the non-development mode, and
	wherein the control unit controls the apparatus so that a result of the rating processing is stored in the storage device in association with the RAW data to which the rating processing is applied.”

Dependent Claims 2-5, 8, 11, 13-15 and 17 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 7, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An apparatus comprising:
	one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
	wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and  
	wherein the one or more processors further function as a rating unit that applies rating processing to RAW data recorded in the storage device, and
	wherein the control unit controls the apparatus so that a result of the rating processing is stored in the storage device in association with the RAW data to which the rating processing is applied.”

Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An apparatus comprising:
	one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
	wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and 
		wherein the one or more processors further function as a rating unit that applies rating processing to RAW data recorded in the storage device, and
	wherein the image processing circuit selects the RAW data to which the development processing is applied in the development mode based on a result of the rating processing.”

Dependent Claim 10 is also allowed due to its dependence on allowed independent claim 9. 

In regard to independent Claim 12, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An apparatus comprising:
	one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
	wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and 
	wherein the one or more processors further function as a rating unit that applies rating processing to RAW data recorded in the storage device,
	wherein the image processing circuit continues execution of operations in the development mode when a power switch is turned off while the apparatus is operating in the development mode,
	wherein a condition of the result of the rating processing used to select the RAW data to which the development processing is to be applied differs between before and after the power switch is turned off.”

With regard to independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An apparatus comprising:
	one or more processors that execute a program stored in a memory and thereby function as a control unit configured to control operation of the apparatus,
	wherein the apparatus has a non-development mode and a development mode as operation modes, the non-development mode being a mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, and 
wherein the control unit controls power supply so that power is not supplied to a display device used for a live view display in the apparatus while the apparatus is operating in the development mode.”

Regarding independent Claim 18, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for an apparatus, the apparatus including a sensor and an image processing circuit capable of applying development processing to RAW data obtained by the sensor, the method comprising:
	causing, in accordance with which operation mode is set to the apparatus, the apparatus to operate either in:
	a non-development mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, or
	applying rating processing to RAW data recorded into the storage device during when the apparatus operated in the non-development mode; and
	controlling the apparatus so that a result of the rating processing is stored in the storage device in association with the RAW data to which the rating processing is applied.”

In regard to independent Claim 19, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable medium storing a program for causing a computer of an apparatus to execute a method for an apparatus, the apparatus including a sensor and an image processing circuit capable of applying development processing to RAW data obtained by the sensor, the method comprising:
	causing, in accordance with which operation mode is set to the apparatus, the apparatus to operate either in:
	a non-development mode in which the apparatus records the RAW data into a storage device without applying the development processing to the RAW data, or
	applying rating processing to RAW data recorded into the storage device during when the apparatus operated in the non-development mode; and
	controlling the apparatus so that a result of the rating processing is stored in the storage device in association with the RAW data to which the rating processing is applied.”

The following are the closest prior-art of record:

Togita (US Pub No.: 2018/0139407A1) discloses an image capturing apparatus that continuously generates and records a sequence of RAW images, the image capturing apparatus comprising, an image capturing unit configured to generate a RAW image by shooting a subject, an encoding unit configured to generate encoded data by encoding the RAW image, and a recording/reproduction unit configured to record the encoded data in a recording medium and read out the encoded data from the recording medium, wherein the encoding unit includes a quantization unit configured to, when the sequence of RAW images are continuously generated, perform quantization while changing a quantization parameter within the same RAW image. The invention covers a 

Sakakibara (US Pub No.: 2015/0269966A1) discloses that iff it is determined that a reproducing speed of a moving image file is higher than a predefined threshold, the moving image file is reproduced at the reproducing speed. If it is determined that the reproducing speed of the moving image file is less than or equal to the threshold, a development process is applied to RAW image data corresponding to the moving image file by the development unit and the moving image file is reproduced at the reproducing speed. The development process executed during reproduction has a higher precision than the development process executed during generation of the moving image file, and thereby, the reproducing image quality of the moving image data is improved.



However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697